Citation Nr: 0208206	
Decision Date: 07/22/02    Archive Date: 07/29/02

DOCKET NO.  00-23 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for adenocarcinoma of 
the parotid, including due to exposure to Agent Orange.  

(The issue of entitlement to service connection for a left 
knee disorder will be addressed in a separate decision of the 
Board).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from October 1958 to 
April 1959, from January 1960 to October 1966, and from 
February 1967 to February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for a left knee 
disorder and PTSD; and found that new and material evidence 
had not been submitted to reopen a claim for service 
connection for adenocarcinoma of the parotid, including due 
to exposure to Agent Orange.  

Pursuant to authority granted by 67 Fed. Reg. 3,099-3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board is undertaking additional development on the issue 
of entitlement to service connection for a left knee 
disorder.  When the Board completes this development, it will 
notify the veteran as required by Rule of Practice 903.  67 
Fed. Reg. 3,099-3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  The Board will then wait for, and 
review, a response to the notice and, thereafter, prepare a 
separate decision addressing this issue.

At his personal hearing before the undersigned Member of the 
Board at the RO in December 2001, the veteran reported that 
he was a diabetic.  However, it is unclear whether he wished 
to file a claim for service connection for this disability.  
The RO should inform the veteran of the new regulations which 
pertain to presumptive service connection for diabetes 
mellitus due to exposure to Agent Orange and seek 
clarification from him regarding whether he was seeking 
service connection for this disability.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to assist has been met.  

2.  The veteran engaged in combat with the enemy during his 
tours of duty in Vietnam.  

3.  The veteran has not been diagnosed with PTSD due to his 
military service.  

4.  By a decision entered in August 1998, the RO denied the 
veteran's original claim for service connection for 
adenocarcinoma of the parotid, including due to exposure to 
Agent Orange; he did not appeal this decision.  

5.  Evidence received since the August 1998 RO decision is 
not so significant that it must be considered to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).  

2.  The August 1998 rating decision which denied service 
connection for adenocarcinoma of the parotid, including due 
to exposure to Agent Orange, is final.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.156 (2001).  
3.  The additional evidence received subsequent to the August 
1998 rating decision is not new and material, and the claim 
for service connection for adenocarcinoma of the parotid, 
including due to exposure to Agent Orange, may not be 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126) (West Supp. 2001).  Among other things, 
this law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
inform and assist.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 note (West Supp. 2001); 
see also Holliday v. Principi, 14 Vet. App. 280 (2001).  

VA has issued regulations to implement the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The newly 
enacted laws and regulations are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (when a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply).  

According to the VCAA, VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In the case of a claim for 
disability compensation, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d)(1) (West Supp. 2001).  Such 
an examination is necessary if there is competent medical 
evidence of a current disability and evidence that the 
disability may be associated with the claimant's active duty, 
but the record does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,626 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)(i)).  

Additionally, an amendment was promulgated to the regulation 
which governs the evaluation of whether new and material 
evidence has been submitted.  66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  In 
addition, duty to assist requirements for claimants trying to 
reopen a finally decided claim were also promulgated.  66 
Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (codified at 
3.159(c)(1)-(3)).  The provisions of these regulations, which 
apply to assistance in obtaining evidence, were explicitly 
made applicable only to claims to reopen a finally decided 
claim which were received by VA on or after August 29, 2001.  
Id., at 45,620.  Since the veteran's claim to reopen was 
received by the RO prior to this date, the preexisting 
version of 38 C.F.R. § 3.156 applies, and the duty to assist 
provisions, as noted at 38 C.F.R. § 3.159 above, are not 
applicable to the veteran's claim to reopen.  Nevertheless, 
the duty to inform, as set forth in the VCAA, does apply to 
this aspect of his claim. 

The Board finds that all relevant evidence has been obtained 
by the RO, and the veteran has not identified any outstanding 
evidence that might aid his claims.  Additionally, he was 
provided the opportunity to present personal testimony at a 
hearing before the undersigned Member of the Board at the RO 
in December 2001.   He was also afforded a VA psychological 
assessment.  Accordingly, the duties set forth in the VCAA 
have been substantially complied with on the issues addressed 
in this decision, and no useful purpose would be served by 
remanding the case to the RO for additional consideration of 
the new law.  

I.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  To establish service connection for a 
disability, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden may not be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors. 38 C.F.R. § 3.304(f); see 
Cohen v. Brown, 10 Vet. App. 128 (1997).  The Court of 
Appeals for Veterans Claims has emphasized that -

"eligibility for a PTSD service-connection award 
requires" . . . specifically, "(1) [a] current . 
. . medical diagnosis of PTSD . . . ; (2) credible 
supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical 
evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor."

Gaines v. West, 11 Vet. App. 353, 357 (1998), citing Cohen, 
supra, and Suozzi v. Brown, 10 Vet. App. 307 (1997) (emphasis 
in original).  

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70, 
76 (1994).  Furthermore, service department records must 
support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. 
App. 283 (1994).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  

The record reflects that the veteran served two tours of duty 
in the Republic of Vietnam during the Vietnam Era.  He 
received an Air Medal with two Oak Leaf Clusters, the Bronze 
Star, and a Parachute Badge.  At the time he was awarded the 
Air Medal he was assigned to Company "D" of the 101st 
Aviation Battalion, and he received the medal for service 
from August 27, 1968 to November 10, 1968.  Records from 
Headquarters, 101st Air Cavalry Division show that the 
veteran was assigned to duty as a doorgunner in August 1968.  
At his personal hearing in December 2001, the veteran 
testified that during his initial tour of duty he was a 
combat engineer.  During his second tour of duty, he served 
as a doorgunner.  Based on this evidence, the Board finds 
that the veteran was engaged in combat with the enemy.  
Hence, exposure to a stressor may be conceded.  

Nevertheless, the medical evidence does not show a diagnosis 
of PTSD, and the claim must be denied on that basis.  At a VA 
psychological assessment in September 1999, the psychologist 
concluded that the veteran did not have PTSD due to a 
traumatic experience.  It was noted that the veteran's test 
scores and profiles were an exaggeration of his actual 
presentation.  Consequently, the clinical scales were not 
interpretable.  During his evaluation, he did not discuss the 
stressors related to his military service but rather 
discussed his disdain for the Post Office.  In a September 
1999 progress note, a VA social worker reported that the 
veteran had stated that his work at the post office was more 
traumatic than his service in Vietnam.  Prior VA outpatient 
treatment reports dated in 1999 reflect that the veteran was 
seen for substance abuse counseling.  He was referred for 
psychological evaluation to ascertain whether he had PTSD.  
As discussed above, without a diagnosis of PTSD that resulted 
from the veteran's military service, service connection for 
that disorder may not be granted.  Cohen, supra.  
Consequently, the claim for service connection for PTSD is 
denied.  

II.  New and Material Evidence

A decision by the RO shall be final and binding on all field 
offices of VA as to conclusions based on the evidence on file 
at the time VA issues written notification of the decision.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20. 
20.1103 (2001).  A final and binding agency decision shall 
not be subject to revision on the same factual basis except 
by duly constituted appellate authorities or except where 
there is clear and unmistakable error in the decision.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In an August 1998 rating decision, the RO denied the 
veteran's original claim for service connection for 
adenocarcinoma of the periparotid lymph node based on a 
finding that the condition was not incurred in or aggravated 
by his military service, and it was not presumed to be due to 
exposure to Agent Orange.  The evidence included service 
records which showed that the veteran served in Vietnam 
during the Vietnam Era.  However, service medical records did 
not show that the veteran was diagnosed with, or treated for, 
adenocarcinoma of the parotid.  A pathology report dated in 
July 1998 indicated that the veteran underwent excision of a 
tumor on the left parotid which was found to be low grade 
adenocarcinoma.  No other treatment records were submitted.  

Subsequently, the veteran sought to reopen his claim.  
However, the only evidence he submitted were copies of the 
July 1998 pathology report that had been considered in the 
prior RO decision.  He has not submitted any medical evidence 
to support his claim that his adenocarcinoma of the parotid 
began in service, or was related to his service.  
Furthermore, adenocarcinoma has not been added to the list of 
presumptive diseases that have been associated with exposure 
to Agent Orange.  The absence of evidence that any currently 
diagnosed adenocarcinoma had its onset in service or was due 
to exposure to Agent Orange was the basis of the earlier RO 
denial.  

The veteran testified at a personal hearing before the 
undersigned Member of the Board at the RO in December 2001.  
He stated that he continued to experience numbness on the 
left side of his face due to the surgery to remove the tumor 
which he believed was related to his military service.  
However, the veteran's statements alone are insufficient to 
establish a causal relationship because he does not have any 
medical expertise.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Assertions of medical causation alone are not 
probative because lay persons (i.e., persons without medical 
expertise) are not competent to offer medical opinions.  
Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  

Consequently, the Board concludes that the additional 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge, supra.  Since the veteran has not met his 
burden of submitting new and material evidence, the claim for 
service connection for adenocarcinoma of the parotid, 
including due to exposure to Agent Orange, may not be 
reopened.  


ORDER

Entitlement to service connection for PTSD is denied.  

New and material evidence has not been submitted and the 
claim for service connection for adenocarcinoma of the 
periparotid lymph node may not be reopened.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

